      Case 2:20-cv-00712-ECM-SRW Document 42 Filed 02/05/21 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF ALABAMA

MENDY HOOD and NICOLE                       )
ROTHLANDER,                                 )
     Plaintiffs,                            )
                                            )
v.                                          )       CASE NO.:     2:20-cv-00712-ECM-SRW
                                            )
JIMMY L. VEAZEY et al.,                     )
     Defendants.                            )

                          REPLY IN SUPPORT OF MOTION TO DISMISS

       COMES NOW, the Defendant, Jimmy L. Veazey, (hereinafter “Veazey”), by and

through his undersigned attorney, J.C. Webb IV, Esq., and files his reply in support of his

motion to dismiss the Complaint filed in this matter and in support shows:

       1.      Although the Plaintiffs respond that Nicole Rothlander is a resident of the

State of Texas, complete diversity does not exist as Plaintiff, Mendy Lyn Thomas Hood, is

a resident citizen of Elmore County, Alabama. See, Complaint at Paragraph 2.

       2.      Because complete diversity of citizenship does not exist, jurisdiction in

accordance with 28 U.S.C. § 1332 does not exist.

       3.      Additionally, federal question jurisdiction under 28 U.S.C. § 1331 does not

exist in this matter.

       4.      In their response to Mr. Veazey’s motion to dismiss the Plaintiffs claim

conspiracy is a federal question.

       5.      However, civil conspiracy alone is not a cause of action. Concrete Co. v.

Lambert, 510 F. Supp. 2d 570, 587 (M.D. Ala. 2007)(citing, Allied Supply Co., Inc. v. Brown,

585 So. 2d 33 (Ala. 1991)).

       6.      Rather, civil conspiracy is dependent upon an underlying tort that supplies

the cause of action. U.S. Steel, LLC v. Tieco, Inc., 261 F. 3d 1275, 1294 (11th Cir. 2001).


                                                1
     Case 2:20-cv-00712-ECM-SRW Document 42 Filed 02/05/21 Page 2 of 3




       7.     Because the Plaintiffs’ conspiracy claim is not an independent cause of

action, it alone cannot supply the necessary basis for jurisdiction under 28 U.S.C. § 1331.

       8.     And, the remainder of the Plaintiffs’ claims allege various state law torts,

none of which provide an underlying cause of action sufficient to satisfy jurisdiction under

28 U.S.C. § 1331.

       9.     The Complaint is due to be dismissed as a matter of law because it fails to

satisfy jurisdictional requirements under 28 U.S.C. § 1331 or 1332.

       WHEREFORE, the Defendant, Jimmy L. Veazey, prays this honorable Court will enter

an order in accordance with Fed. R. Civ. P. 12(b)(1) dismissing the Complaint in this matter

for lack of subject matter jurisdiction, or alternatively, dismissing the Complaint in this

matter in accordance with Fed. R. Civ. P. 12(b)(6) for the Plaintiffs’ failure to state a claim

upon which meaningful relief may be granted.

       Further, Mr. Veazey prays this honorable Court will grant him any other, further,

and/or different relief it deems fair, just, and/or equitable.

       Respectfully submitted, on this the 5th day of February 2021.


                                                   s/ J.C. Webb IV
                                                   J.C. Webb IV, Esq. (WEB059)
                                                   jc.webb@stonebritt.com
OF COUNSEL:


Attorneys & Counselors at Law
114 S. Main Street
Post Office Box 967
Wetumpka, Alabama 36092
Tel:   (334)517-6520
Fax: (334)777-6834




                                              2
     Case 2:20-cv-00712-ECM-SRW Document 42 Filed 02/05/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2021, I electronically filed the foregoing with
the Clerk of the Court, using the EC/CMF system which will send notification of such filing
to all registered parties and that those persons not registered with the EC/CMF system
were served by U.S. mail.

       Dennis R. Bailey
       Amanda C. Hines
       RUSHTON, STAKELY, JOHNSTON & GARRETT, P.A.
       184 Commerce Street
       Montgomery, Alabama 36101

       Lee R. Booth
       John D. Norris
       NORRIS & RANKIN, LLC
       P.O. Box 280
       Millbrook, Alabama 36054

       Daniel S. Wolter
       DANIEL WOLTER LAW FIRM, INC.
       402 Office Park Drive, Suite 100
       Mountain Brook, Alabama 35223-2435


                                                 s/ J.C. Webb IV
                                                 OF COUNSEL




                                             3
